HARALSON, J.
The defendant was indicted under section 5049 of the Criminal Code of 1896 for feloniously *93taking and carrying away from a dwelling house, certain described personal property, of value more than f 5.
The statute by its terms specifies, that if any person steals personal property of the value of $5, or more, from or in any dwelling house, he is guilty of grand larceny. In order to constitute the theft as of that grade, therefore, the property so stolen must be of the value of $5 or more. If of less than that value, it is petit larceny. Cr. Code 1896, 5050. As stated, the indictment was under the section (5049) for grand larceny. The verdict of the jury was,’“We the jury find the defendant guilty as charged in the indictment and assess the value of the property stolen, at four 35-100 dollars ($4.35). The defendant was (sentenced to hard labor for the county for 1 year, and for 132 days to pay the costs.
This was a verdict and sentence for petit larceny, for which the defendant might have been convicted and sentenced under the indictment. — Storr's Case, 129 Ala. 101, 29 South. 778.
Affirmed.
Tyson, C. J., and Simpson and Denson, JJ., concur.